UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2357


COMMONWEALTH OF VIRGINIA,

                Plaintiff - Appellee,

          v.

SIMON BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:04-po-00248-JCC-1)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Simon Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Simon Banks seeks to appeal the district court’s order

denying his motion for ECF Authority Through Pacer.                    This court

may   exercise     jurisdiction    only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);   Fed.   R.     Civ.   P.    54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                     The order

Banks seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.             Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                      2